422 F.2d 390
Eliot Charles COMPTON, Appellant,v.Dr. P. J. CICCONE, Director, Appellee.
No. 19653.
United States Court of Appeals, Eighth Circuit.
February 20, 1970.

Bert C. Hurn, U. S. Atty., by Frederick O. Griffin, Jr., Asst. U. S. Atty., for appellee.
Meredith B. Turner, Springfield, Mo., for appellant.
Before MATTHES, GIBSON and BRIGHT, Circuit Judges.
PER CURIAM.


1
Eliot Charles Compton, a person declared incompetent to stand trial on a federal criminal charge, sought habeas corpus relief from incarceration at the federal medical facility at Springfield, Missouri. The district court in an unreported opinion denied his petition on the basis that he should seek relief in the United States District Court for the District of Delaware, the court which had determined his incompetency and ordered his commitment. He appealed. We appointed Meredith B. Turner, Esq., of Springfield, Missouri, to represent the petitioner Compton on this appeal.


2
Subsequent to the filing of the briefs, the attorneys for the government and for Compton advised this court that arrangements were being made to dismiss a federal charge against Compton pending in the United States District Court for the District of Delaware, to discharge him from the federal medical facility at Springfield and to refer him to a Veterans Administration hospital for further care and treatment.


3
These arrangements have been carried out. Accordingly, counsel for the respective parties jointly move for the dismissal of this appeal. We grant their motion.


4
We appreciate Mr. Turner's uncompensated services rendered on Compton's behalf. We also commend the government attorneys for their cooperation in arranging Compton's release from federal custody so that he may obtain treatment for his mental illness at a veteran's facility.


5
Appeal dismissed.